Mr. Justice Wole
delivered the opinion of the court.
The District Court of San Juan, Section 2, refused to *898transfer a case to the District Court. of the United States for Porto Rico after a petition to that effect had been made before said District Conrt of .San Jnan. The People of Porto Rico was the complainant in the conrt below and the National Surety Company was one of the two defendants, and bases its right of transfer on the law of Congress of March 2, 1901, whereby the jurisdiction of the District Conrt of the United States for Porto Rico, in civil cases, should “in addition to that conferred by the Act of April 12, 1900, extend to and embrace controversies where the parties or either of them are citizens of the United States, or citizens'or subjects of a foreign State or States, wherein the matter in dispute exceeds, exclusive of interest or costs, the sum or value of one thousand dollars,” and hence brought this writ of cer-tiorari. The fiscal of this court presented authorities to show that this jurisdiction of a United States court dependent upon diverse citizenship did not extend to a case where a State brought a suit and maintained that The People of Porto Eico, in this regard, fell under the same head as a State. We are inclined to agree with the fiscal, but the application here, however, is one in certiorari, wherein our jurisdiction is limited to ordering the annulment of orders and judgments when the procedure is not according to law. The petitioner does not allege or show that the court is violating any rule of procedure, but merely that the court has failed to perform a duty. The petitioner objects to the refusal of the •court to grant his petition of transfer. Hence, there was no infraction of law which may be corrected under the statute of certiorari of March 10, 1904. The writ of certiorari must be annulled.

Petition denied and writ of certiorari quashed.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred. •